Citation Nr: 1748722	
Decision Date: 10/30/17    Archive Date: 11/06/17

DOCKET NO.  15-28 775	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUES


1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder, depression, and anxiety disorder.

2.  Entitlement to an evaluation in excess of 20 percent for status post reconstruction of left ankle (left ankle disability). 

3.  Entitlement to a compensable evaluation for fracture residuals of right fifth metacarpal (finger disability). 

4.  Entitlement to a compensable evaluation for laceration scar, left thigh. 

5.  Entitlement to a compensable evaluation for residual scar, left ankle. 

6.  Entitlement to an initial evaluation in excess of 10 percent for painful scars on the left ankle and left thigh. 

7.  Entitlement to a total disability rating due to individual unemployability (TDIU). 

REPRESENTATION

Appellant represented by:	Mr. J.  Michael Woods, Attorney at Law


ATTORNEY FOR THE BOARD

J. Murray, Counsel 


INTRODUCTION

The Veteran served on active duty in the United States Air Force from February 1994 to December 1997. 

These matters come on appeal before the Board of Veterans' Appeals (Board) from a June 2013 rating decision by the Department of Veterans Affairs, Regional Office located in Albuquerque, New Mexico (RO), which granted a noncompensable rating for residual scar on left ankle and a separate 10 percent rating for painful scars on the left lower extremity.  The RO also denied the Veteran's claims for increased ratings for left ankle and finger disabilities and to a claim of TDIU, as well as a claim for service connection for acquired psychiatric disorder.  

The Veteran submitted additional evidence following the issuance of a July 2015 statement of the case along with a waiver of initial consideration. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks entitlement to service connection for an acquired psychiatric disorder, entitlement to increased ratings for left ankle disability, little finger disability, and scar disabilities involving left ankle and left thigh, and entitlement to TDIU. Based on a review of the claims folder, the Board finds that additional development is needed prior to adjudication of the claims.  

Service Connection 

The Veteran has raised a claim for an acquired psychiatric disorder, to include PTSD, anxiety disorder, panic disorder, and depression.  The post-service medical evidence of record shows treatment for depression, anxiety, mood disorder, adjustment disorder, and substance abuse/cannabis dependence.  In August 2012, the Veteran was afforded a VA examination.  The examiner found that the Veteran did not meet the criteria for diagnosis of PTSD, but found current diagnoses of cannabis dependence and explosive personality disorder.  No medical opinion on the etiology was provided at that time.  

In support of his claim, the Veteran submitted a January 2014 Disability Benefits Questionnaire (DBQ) completed by a private psychologist, who found that the Veteran met the criteria for a current diagnosis of anxiety disorder.  It was noted that in the past, the Veteran had self-medicated his anxiety symptoms with cannabis and at present he still requires symptom relief through prescribed marijuana.  The Veteran currently takes prescribed medical marijuana to treat his symptoms.  

In additional remarks section, the private psychologist found that the Veteran's painful scars and left ankle reconstructions have manifested as an anxiety disorder, and she further opined that the Veteran's painful scars and left ankle reconstruction have aggravated his anxiety disorder.  The private psychologist stated that this medical conclusion was supported by medical literature that detailed the connection between pain and psychiatric disorders, such as anxiety.  Although this medical opinion initially suggests a causal relationship, the private psychologist ultimately provided an opinion on aggravation of anxiety disorder but without discussion of the amount of aggravation caused by the service-connected disability over the baseline of the underlying disorder.  

The record next contains a June 2015 VA examination report, which shows a current diagnosis of unspecified anxiety disorder.  The VA examiner stated it was not possible to determine whether the Veteran's anxiety symptoms were attributed to a Generalized Anxiety Disorder or Cannabis Use without resorting to speculation.   In a July 2015 VA medical opinion report, the VA examiner concluded that the Veteran's anxiety disorder was less likely than not connected to his service-connected left ankle disability.  The VA examiner stated that there was no "direct relationship" between limitation of ankle motion and development of anxiety disorder.  Rather, the VA examiner found that his anxiety symptoms were a result of an anxiety disorder or a consequence of his continued cannabis use.  The VA examiner stated it was not possible to differentiate between the causes of anxiety without resort to conjecture, but without explanation on why such conclusion could not be determined or what additional information was needed.  The VA examiner then appears state an opinion that the etiology of the Veteran's anxiety disorder to financial concerns without further explanation.  

Based on the foregoing, it remains unclear to the Board whether the Veteran has an acquired psychiatric disorder that is proximately caused or aggravated by his service-connected disabilities.   The Board remands this case for a new medical opinion addressing whether the Veteran's anxiety disorder is secondary his service-connected disability.  

In addition, a medical opinion is needed to determine the etiology of the Veteran's diagnosed cannabis abuse.  VA law and regulations have been interpreted to allow service connection for compensation for an alcohol/drug abuse disability acquired as secondary to, or as a symptom of, a non-willful misconduct, service-connected disability.  Allen v. Principi, 237 F.3d 1368 (Fed. Cir. 2001), citing 38 U.S.C.A. § 1110 and 38 C.F.R. § 105 (a).  However, in such circumstances, a claimant may only recover if they can "adequately establish that their alcohol or drug abuse disability is secondary to or is caused by their primary service-connected disorder."  Id., at 1381.  Essentially, an award of compensation for a claimant's abuse of alcohol or drugs is only a result "where there is clear medical evidence establishing that the alcohol or drug abuse disability is indeed caused by a Veteran's primary service-connected disability, and where the alcohol or drug abuse disability is not due to willful wrongdoing."  Id.   Thus, if the cannabis abuse is secondary to, or as a symptom of the service-connected disability, then service connection can still be established.  The Board finds that a medical opinion is needed to address the etiology of the Veteran's diagnosis of cannabis dependence. 

Increased Ratings 

In an August 2017 correspondence to his congressional representative, the Veteran stated that he is currently in receipt of Social Security disability benefits because of the severity of his service-connected disabilities.  Social Security Administration (SSA) records are not associated with the claims folder.  As these records are deemed relevant to the issues on appeal, they should be obtained upon remand.  Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).

Scar Disabilities

The Board finds that a new VA examination is needed to identify the nature and severity of the Veteran's disabilities due to scars on his left ankle and left thigh.  The Veteran was awarded service connection for residual scar on his left thigh, rated as noncompensable, since 1998.  He has also been awarded service-connection for residual scar on the left ankle, rated as noncompensable, as well as awarded service connection for painful scars on left ankle and left thigh, rated as 10 percent disabling.  While the record does contain the report of an August 2012 VA scar examination, a review of the findings contained in that examination are not sufficient to identify and evaluate the Veteran's residual scar disabilities.  

In particular, it is unclear from the August 2012 VA examination report the exact number of scars on the Veteran's left lower extremity attributed to his service and surgeries for his service-connected left ankle disability.  Notably, the Veteran has undergone four surgeries on his left ankle, with the most recent surgeries in 2011.  In addition, the record shows that the Veteran has been treated for neurologic symptoms associated with scar on his left ankle which has not been fully evaluated to date.  On remand, the Veteran should be afforded with a new VA scar examination to determine the exact number, nature and severity of his scars involving his left ankle and left thigh. 

TDIU 

A review of the record indications that the Veteran has received VA vocational rehabilitation benefits.  Unfortunately, the Veteran's vocational rehabilitation folder has not been associated with the record.  As these records may be pertinent to the instant appeal, a remand is required to obtain the Veteran's vocation rehabilitation folder.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Request, directly from the Social Security Administration, copies of any adjudication on a claim for disability benefits from that agency, as well as the records, including medical records, considered in adjudicating the claim for benefits, and associate them with the claims folder.

2. Obtain the Veteran's vocational rehabilitation folder. All attempts to obtain this folder should be fully documented in the claims folder. 

If after continued efforts to obtain these records it is concluded that it is reasonably certain they do not exist or further efforts to obtain them would be futile, the Veteran should be notified in accordance with 38 C.F.R. § 3.159 (e) (2016).  The Veteran must then be given an opportunity to respond.

3. Update the claims folder with the Veteran's VA treatment records dated since June 2015.

4. Schedule the Veteran for a VA psychiatric examination to determine the nature and etiology of any current psychiatric disability.  Any indicated tests should be accomplished.  The examiner should review the record prior to examination. 

The examiner should provide an opinion as to whether it is more likely than not, less likely than not, or at least as likely as not, that any current psychiatric disability to include anxiety disorder and depression, as well as cannabis abuse, is proximately due to, or the result of, the service-connected left ankle disability or that any of these diagnoses is more likely than not, less likely than not, or at least as likely as not, aggravated by the Veteran's service-connected left ankle disability. 

The examiner should specifically clarify whether any drug-related disability is due to the left ankle disability as opposed as due to willful misconduct.   The VA examiner should consider the Veteran's reports of self-medication of his anxiety symptoms with cannabis in the past and his current prescription for marijuana to treat his anxiety symptoms.  The examiner should provide a complete rationale for all opinions expressed and conclusions reached. 

5. Scheduled the Veteran for appropriate VA examinations to determine the current nature and severity of his scars involving his left ankle and left thigh.  The claims file should be made available to and reviewed by the examiner.  Any appropriate diagnostic testing should be conducted and noted in the report.  The examiner is specifically asked to address the following:

(a) Identify the total number of scars on the Veteran's left lower extremity due to his period of service and service-connected disability.  

(b) With each identified scar, note the location and size of the scar, and whether the identified scar is superficial, painful, unstable, or both.  

(c) Determine whether any of the Veteran's complaints are associated with neurologic involvement associated with his service-connected residual scar in the left ankle, status post excision of sural nerve neuroma and peroneal groove deepening. 

The examiner should specifically identify the nature and severity of nerve involved.

6. Readjudicate the claims on appeal in light of all of the evidence of record.  If any issue remains denied, the Veteran should be provided with a supplemental statement of the case as to the issue on appeal, and afforded a reasonable period of time within which to respond thereto.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




